Exhibit 10.5

LOGO [g290346105_01.jpg]

 

BEFORE THE COMMISSIONER OF THE

DEPARTMENT OF FINANCIAL INSTITUTIONS STATE OF TENNESSEE

In the Matter of

Citizens Bank of East Tennessee Rogersville, Tennessee

) ) ) ) ) ) ) )

WRITTEN AGREEMENT TDFI No.

WHEREAS, Citizens Bank of East Tennessee, Rogersville, Tennessee (“Bank”), a
state chartered Bank, in recognition of its goal to maintain its financial
soundness, agrees to enter into this Written Agreement (“Agreement”) with the
Tennessee Department of Financial Institutions (“Department”); and

WHEREAS, on June 17th, 2011, the Bank’s Board of Directors (“Board”) enters into
this Agreement on behalf of the Bank, and consents to compliance with each and
every applicable provision of this Agreement by the Bank and the Bank’s
institution affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. section 1813(u) and 12
U.S.C. section 1818(b)(3).

NOW, THEREFORE, the Bank and the Department agree as follows:

Management—Board Supervision

1. Within 60 days after the effective date of this Agreement, the Bank’s Board
shall increase its participation in the affairs of the Bank by assuming full
responsibility for the approval of the Bank’s policies and objectives and for
the supervision of

1

 





--------------------------------------------------------------------------------

LOGO [g290346105_02.jpg]

 

the Bank’s management, including all the Bank’s activities. The Board’s
participation in the Bank’s affairs shall include, at a minimum, monthly
meetings in which the following areas shall be reviewed and approved by the
Board: reports of income and expenses; new, overdue, renewed, insider,
charged-off, delinquent, nonaccrued, and recovered loans; investment activities;
operating policies; and individual committee actions. The Bank’s Board shall
document the Board’s reviews and approvals, including the names of any
dissenting directors.

Management

2. (a) During the life of this Agreement, the Bank shall have and retain
qualified management. Each member of management shall possess qualifications and
experience commensurate with his or her duties and responsibilities at the Bank.
The qualifications of management personnel shall be evaluated on their ability
to:

1) Comply with the requirements of this Agreement;

2) Operate the Bank in a safe and sound manner;

3) Comply with applicable laws and regulations; and

4) Restore all aspects of the Bank to a safe and sound condition, including
their ability to improve the Bank’s asset quality, capital adequacy, earnings,
management effectiveness, liquidity, and its sensitivity to market risk.

(b) While this Agreement is in effect, the Bank shall notify the Regional
Director of the FDIC’s Dallas Regional Office (“Regional Director”) and the
Commissioner of the Department (“Commissioner”) in writing of any changes

2

 





--------------------------------------------------------------------------------

LOGO [g290346105_03.jpg]

 

in management. The notification must include the name(s) and background(s) of
any replacement personnel and must be provided 60 days-prior to the
individual(s) assuming the new position. While this Agreement is in effect, the
Commissioner must approve any changes in management prior to the individual(s)
assuming the new position(s).

Loan Committee and Loan Review Requirements

3. (a) During the life of this Agreement, the Bank’s Board shall establish a
loan review committee to periodically review the Bank’s loan portfolio and
identify and categorize problem credits. The committee shall file a report with
the Bank’s Board at each Board meeting. This report shall include the following
information:

1) The overall quality of the loan portfolio;

 

2)

 

The identification, by type and amount, of each problem or delinquent loan;

 

3)

 

The identification of all loans not in conformance with the Bank’s lending
policy; and

 

4)

 

The identification of all loans to officers, directors, principal shareholders
or their related interests.

(b) At least 70% of the members of the loan review committee shall be
Independent Directors. For purposes of this Agreement, a person who is an
Independent Director shall be any individual:

1) Who is not an officer of the Bank, any subsidiary of the Bank or any of

3

 





--------------------------------------------------------------------------------

LOGO [g290346105_04.jpg]

 

its affiliated organizations;

 

2)

 

Who does not own more than 5 percent of the outstanding shares of the Bank;

 

3)

 

Who is not closely related by blood or marriage to an officer or director of the
Bank or to any shareholder owning more than 5 percent of the Bank’s outstanding
shares, and who does not otherwise share a common financial interest with such
officer, director or shareholder; and

 

4)

 

Who is not indebted to the Bank directly or indirectly by blood, marriage, or
common financial interest, including the indebtedness of any entity in which the
individual has a substantial financial interest in an amount exceeding 5 percent
of the Bank’s total Tier 1 Capital and Allowance for Loan and Lease Losses; or

 

5)

 

Who is deemed to be an Independent Director for purposes of this Agreement by
the Regional Director and Commissioner.

Loan Policy

4. (a) Within sixty (60) days after the effective date of this Agreement, and
annually thereafter, the Board shall review the Bank’s loan policy and
procedures for effectiveness and, based upon this review, shall make all
necessary revisions to the policy in order to strengthen the Bank’s lending
procedures and abate additional deterioration. The acceptable revised written
loan policy shall be submitted to the Regional Director and the Commissioner
upon its completion.

4

 





--------------------------------------------------------------------------------

LOGO [g290346105_05.jpg]

 

(b) The initial revisions to the Bank’s loan policy required by this paragraph,
at a minimum, shall include provisions to address all loan policy weaknesses
outlined on pages 23, 38, and 39 of the October 18, 2010 Report of Examination.

(c) The Bank shall adopt the acceptable revised written loan policy and
implement the provisions immediately to the extent that they are not already in
effect at the Bank.

Restriction on Advances to Classified Borrowers

5. (a) While this Agreement is in effect, the Bank shall not extend, directly or
indirectly, any additional credit to or for the benefit of any borrower whose
existing credit has been classified Loss by the FDIC or the Department as a
result of its examination of the Bank, either in whole or in part, and is
uncollected, or to any borrower who is already obligated in any manner to the
Bank on any extension of credit, including any portion thereof, that has been
charged off the books of the Bank and remains uncollected. The requirements of
this paragraph shall not prohibit the Bank from renewing credit already extended
to a borrower after full collection, in cash, of interest due from the borrower,
(b) While this Agreement is in effect, the Bank shall not extend, directly or
indirectly, any additional credit to or for the benefit of any borrower whose
extension of credit is classified Doubtful and/or Substandard by the FDIC or the
Department as the result of its examination of the Bank, either in whole or in
part, and is uncollected, unless the Bank’s Board has signed a detailed written
statement giving reasons why failure to extend such credit would be detrimental

5

 





--------------------------------------------------------------------------------

LOGO [g290346105_06.jpg]

 

to the best interests of the Bank. The statement shall be placed in the
appropriate loan file and included in the minutes of the applicable Bank’s Board
meeting.

Classified Assets – Charge-off and Plan for Reduction

6. (a) Within 30 days after the effective date of this Agreement, the Bank
shall, to the extent that it has not previously done so, eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
Loss by the FDIC or the Department as a result of its examination of the Bank as
of October 18, 2010. Elimination or reduction of these assets through proceeds
of loans made by the Bank shall not be considered “collection” for the purpose
of this paragraph.

(b) Within 90 days after the effective date of this Agreement, the Bank shall
submit an acceptable written plan to the Regional Director and the Commissioner
to reduce the remaining assets classified Doubtful and Substandard as of
October 18, 2010. The plan shall address each asset so classified with a balance
of $100,000 or greater and provide the following:

1) The name under which the asset is carried on the books of the Bank;

2) Type of asset;

3) Actions to be taken in order to reduce the classified asset; and

4) Timeframes for accomplishing the proposed actions. The plan shall also
include, at a minimum:

1) Review of the financial position of each such borrower, including the source
of repayment, repayment ability, and alternate repayment

6

 





--------------------------------------------------------------------------------

LOGO [g290346105_07.jpg]

 

sources; and

2) Evaluation of the available collateral for each such credit, including

possible actions to improve the Bank’s collateral position. In addition, the
Bank’s plan shall contain a schedule detailing the projected reduction of total
classified assets on a quarterly basis. Further, the plan shall contain a
provision requiring the submission of monthly progress reports to the Bank’s
Board and a provision mandating a review by the Bank’s Board.

(c) The Bank’s Board shall adopt the acceptable written plan, which approval
shall be recorded in the minutes of a meeting of the Bank’s Board. The Bank
shall then immediately initiate measures detailed in the plan to the extent such
measures have not been initiated.

(d) For purposes of the plan, the reduction of adversely classified assets as of
October 18, 2010, shall be detailed using quarterly targets expressed as a
percentage of the Bank’s Tier 1 Capital plus the Bank’s Allowance for Loan and
Lease Losses and may be accomplished by:

1) Charge-off;

2) Collection;

 

3)

 

Sufficient improvement in the quality of adversely classified assets so as to
warrant removing any adverse classification, as determined by the FDIC or the
Department; or

4) Increase in the Bank’s Tier 1 Capital.

(e) While this Agreement is in effect, the Bank shall eliminate from its books,
by charge-off or collection, all assets or portions of assets classified Loss as

7

 





--------------------------------------------------------------------------------

LOGO [g290346105_08.jpg]

 

determined at any future examination conducted by the FDIC or the Department,
(f) Within 30 days of the effective date of this Agreement, the Board shall
adopt procedures to assure that any loans meeting the definition of
“nonaccrual”, as contained in the Instructions for Preparation of Reports of
Condition and Income, are placed on nonaccrual status. Concentrations of Credit

7.

 

(a) Within ninety (90) days of the effective date of this Agreement, the

Bank shall submit to the Commissioner and Regional Director an acceptable
written plan to strengthen the Bank’s management and oversight of individual and
industry concentrations, including steps to reduce or mitigate the risk of
concentrations in light of current market conditions. The plan shall, at a
minimum, address, consider and include:

 

1)

 

Establishment of concentration of credit risk tolerances or limits by types of
loan products, geographic locations, and other common risk characteristics or
sensitivities;

 

2)

 

Establishment of an aggregate concentration of risk limits in regards to
Commercial Real Estate and Construction and Development loans as a percent of
the Bank’s Total Risk Based Capital;

3) Enhanced periodic reporting to management and the Board;

 

4)

 

Strategic planning regarding risks associated with CRE concentrations, including
steps to control and mitigate such risks;

5) Enhanced stress testing of loans and portfolio segments; and

6) Measures to address the criticisms regarding concentrations of credit

8

 





--------------------------------------------------------------------------------

LOGO [g290346105_09.jpg]

 

noted in the Report of Examination as of October 18, 2010.

Reduction of Delinquencies

8. (a) Within 90 days after the effective date of this Agreement, the Bank shall
formulate and submit to the Regional Director and the Commissioner an acceptable
written plan for the reduction and collection of delinquent loans. Such plan
shall include, but not be limited to, provisions which:

1) Prohibit the extension of credit for the payment of interest;

 

2)

 

Delineate areas of responsibility for implementing and monitoring the Bank’s
collection policies;

 

3)

 

Establish specific collection procedures to be instituted at various stages of a
borrower’s delinquency;

 

4)

 

Establish dollar levels to which the Bank shall reduce delinquencies per
calendar quarter; and

 

5)

 

Provide for the submission of monthly written progress reports to the Bank’s
Board for review and notation in minutes of the meetings of the Bank’s Board.

(b)

 

For purposes of the plan, “reduce” means to:

1) Charge-off; or

2) Collect.

(c) The Bank’s Board shall adopt the acceptable written plan. The plan will be
implemented immediately to the extent the provisions of the plan are not already
in effect at the Bank.

9



--------------------------------------------------------------------------------

LOGO [g290346105_10.jpg]

 

Allowance for Loan and Lease Losses (ALLL) and Amended Call Reports

9. (a) Within 10 days after the effective date of this Agreement, the Bank shall
make provisions to the ALLL in an amount equal to at least $1,198,000. The
allowance should be funded by charges to current operating income and should be
calculated in accordance with generally accepted accounting standards and ALLL
supervisory guidance. After the initial provision is made, the Bank shall
thereafter maintain a reasonable ALLL. Prior to the end of each calendar
quarter, the Bank’s Board shall review the adequacy of the Bank’s ALLL. Such
reviews shall include, at a minimum, the Bank’s loan loss experience, an
estimate of potential loss exposure in the portfolio, trends of delinquent and
non-accrual loans, and prevailing and prospective economic conditions. The
minutes of the Bank’s Board meetings at which such reviews are undertaken shall
include complete details of the reviews and the resulting recommended increases
in the ALLL.

(b) Within 60 days after the effective date of this Agreement, the Bank shall
review Consolidated Reports of Conditions and Income filed with the FDIC on or
after December 31, 2010 and amend said reports if necessary to accurately
reflect the financial condition of the Bank as of the date of each such report.
In particular, such reports shall contain a reasonable ALLL. Reports filed after
the effective date of this Agreement shall also accurately reflect the financial
condition of the Bank as of the reporting date.

(c) Within 60 days after the effective date of this Agreement, the Bank must

10



--------------------------------------------------------------------------------

LOGO [g290346105_11.jpg]

 

use Financial Accounting Standards Board Statements Numbers 5 and 114 for
determining the Ban’s ALLL reserve adequacy. Provisions for loan losses must be
based on the inherent risk in the Bank’s loan portfolio. The directorate must
document with written reasons any decision not to require provisions for loan
losses in the Board minutes.

Special Mention and Technical Exceptions

 

10.

 

(a) Within 60 days after the effective date of this Agreement, the Bank shall
correct all technical exceptions and deficiencies in the loans listed for
Special Mention in the Report of Examination as of October 18, 2010.

(b) Within 90 days after the effective date of this Agreement, the Bank shall
maintain a system of monitoring loan documentation exceptions on an ongoing
basis and implement procedures designed to reduce the occurrence of such
exceptions in the future.

Capital Maintenance and Dividend Restrictions

 

11.

 

(a) Within 90 days after the effective date of this Agreement, and while this
Agreement is in effect, the Bank, after establishing an acceptable Allowance for
Loan and Lease Losses, shall maintain its Tier 1 Leverage Capital ratio equal to
or greater than eight (8) percent of the Bank’s Average Total Assets; shall
maintain its Tier 1 Risk-Based Capital ratio equal to or greater than ten
(10) percent of the Bank’s Total Risk-Weighted Assets; and shall maintain its
Total Risk-Based Capital ratio equal to or greater than twelve (12) percent of
the

11



--------------------------------------------------------------------------------

LOGO [g290346105_12.jpg]

 

Bank’s Total Risk-Weighted Assets.

(b) If any such capital ratios are less than required by this Agreement, as
determined as of the date of any Report of Condition and Income or at an
examination by the FDIC or the Department, the Bank shall, within 30 days after
receipt of a written notice of the capital deficiency from the Regional Director
or the Commissioner, present to the Regional Director and the Commissioner an
acceptable written plan to increase the Bank’s Tier 1 Capital or to take such
other measures to bring all the capital ratios to the percentages required by
this Agreement. The Bank’s Board shall adopt the acceptable written plan.

(c) Thereafter, to the extent such measures have not previously been initiated,
the Bank shall immediately initiate measures detailed in the plan, to increase
its Tier 1 Capital by an amount sufficient to bring all the Bank’s capital
ratios to the percentages required by this Agreement within 30 days after the
Bank Board adopts the acceptable written plan. Such increase in Tier 1 Capital
and any increase in Tier 1 Capital necessary to meet the capital ratios required
by this Agreement may be accomplished by:

1) The sale of securities in the form of common stock; or

 

2)

 

The direct contribution of cash subsequent to October 18, 2010, by the directors
and/or shareholders of the Bank or by the Bank’s holding company; or

 

3)

 

Receipt of an income tax refund or the capitalization subsequent to October 18,
2010, of a bona fide tax refund certified as being accurate by a certified
public accounting firm; or

12



--------------------------------------------------------------------------------

LOGO [g290346105_13.jpg]

 

4) Any other method approved by the Regional Director and the Commissioner.

(d) If all or part of the increase in Tier 1 Capital required by this Agreement
is to be accomplished by the sale of new securities, the Bank’s Board shall
adopt and implement a plan for the sale of such additional securities, including
soliciting proxies and the voting of any shares or proxies owned or controlled
by them in favor of the plan. Should the implementation of the plan involve a
public distribution of the Bank’s securities (including a distribution limited
only to the Bank’s existing shareholders), the Bank shall prepare offering
materials fully describing the securities being offered, including an accurate
description of the financial condition of the Bank and the circumstances giving
rise to the offering, and any other material disclosures necessary to comply
with Federal securities laws. Prior to the implementation of the plan, and in
any event, not less than 20 days prior to the dissemination of such materials,
the plan and any materials used in the sale of the securities shall be submitted
to the FDIC, Accounting and Securities Disclosure Section, Washington, D.C.
20429 and the Department, Bank Division, 414 Union Street, Suite 1000,
Nashville, TN 37219, for review. If the increase in Tier 1 Capital is to be
provided by the sale of non-cumulative perpetual preferred stock, then all terms
and conditions of the issue shall be presented to the Regional Director and the
Commissioner for prior approval.

(e) In complying with the provisions of this Agreement and until such time as
any such public offering is terminated, the Bank shall provide to any subscriber
and/or purchaser of the Bank’s securities written notice of any planned or
existing

13



--------------------------------------------------------------------------------

LOGO [g290346105_14.jpg]

 

development or other change which is materially different from the information
reflected in any offering materials used in connection with the sale of the
Bank’s securities. The written notice required by this paragraph shall be
furnished within 10 days after the date such material development or change was
planned or occurred, whichever is earlier, and shall be furnished to every
purchaser and/or subscriber who received or was tendered the information
contained in the Bank’s original offering materials.

(f) In addition, the Bank shall comply with the FDIC’s Statement of Policy on
Risk-Based Capital found in Appendix A to Part 325 of the FDIC’s Rules and
Regulations, 12 C.F.R. Part 325, App. A.

(g) For purposes of this Agreement, all terms relating to capital shall be
calculated according to the methodology set forth in Part 325 of the FDIC’s
Rules and Regulations, 12 C.F.R. Part 325.

(h) Such capital plan shall detail the steps that the Bank shall take to achieve
and maintain the capital requirements set forth in paragraph 11l(a). In
developing the capital plan, the Bank must take into consideration:

1) The Volume of the Bank’s adversely classified assets;

2) The nature and level of the Bank’s asset concentrations;

3) The adequacy of the Bank’s ALLL;

4) The anticipated level of retained earnings;

5) Anticipated and contingent liquidity needs; and

 

6)

 

The source and timing of additional funds to fulfill future capital needs.

14



--------------------------------------------------------------------------------

LOGO [g290346105_15.jpg]

 

In addition, the capital plan must include a contingency plan in the event that
the Bank has (1) failed to maintain the minimum capital ratios required by
paragraph 11(a), (2) failed to submit an acceptable capital plan as required by
this subparagraph or (3) failed to implement or adhere to a capital plan to
which the Regional Director and the Commissioner have taken no written objection
pursuant to this subparagraph. Said contingency plan shall include a plan to
sell or merge the Bank.

Dividend Restriction

 

12.

 

As of the effective date of this Agreement, the Bank shall not declare or pay
any cash dividend without the prior written consent of the Regional Director and
the Commissioner.

Budget and Profit Plan

13. (a) Within 60 days after the effective date of this Agreement, the Bank
shall formulate and submit to the Regional Director and the Commissioner an
acceptable written profit plan and a realistic, comprehensive budget for all
categories of income and expense for calendar year 2011. The plan required by
this paragraph shall contain formal goals and strategies, be consistent with
sound banking practices, reduce discretionary expenses, improve the Bank’s
overall earnings and net interest income, and shall contain a description of the
operating assumptions that form the basis for major projected income and expense
components.

 

(b)

 

The written profit plan shall address, at a minimum: 1) An analysis of the
Bank’s pricing structure; and

15



--------------------------------------------------------------------------------

LOGO [g290346105_16.jpg]

 

2) A recommendation for reducing the Bank’s cost of funds.

(c) Within 30 days after the end of each calendar quarter following completion
of the profit plan and budget required by this paragraph, the Bank’s Board shall
evaluate the Bank’s actual performance in relation to the written profit plan
and budget, record the results of the evaluation, and note any actions taken by
the Bank in the minutes of the Board’s meeting when such evaluation is
undertaken.

(d) An acceptable written profit plan and budget shall be prepared for each
calendar year for which this Agreement is in effect and shall be submitted to
the Regional Director and the Commissioner within 30 days after the end of each
year. The Bank shall approve the written profit plan and budget, which approval
shall be recorded in the minutes of a Board meeting. Thereafter, the Bank shall
implement and follow the plan.

Strategic Plan

14. (a) During the life of this Agreement, the Bank shall periodically prepare
and adopt an acceptable written comprehensive strategic plan. The strategic plan
required by this paragraph shall contain an assessment of the Bank’s current
financial condition and market area, and a description of the operating
assumptions that form the basis for major projected income and expense
components. The written strategic plan shall address, at a minimum:

1) Strategies for pricing policies and asset/liability management;

 

2)

 

Plans for sustaining adequate liquidity, including back-up lines of credit to
meet any unanticipated deposit withdrawals;

16



--------------------------------------------------------------------------------

LOGO [g290346105_17.jpg]

 

3) Goals for reducing problem loans;

 

4)

 

Plans for attracting and retaining qualified individuals to fill vacancies in
the lending and accounting functions;

 

5)

 

Financial goals, including pro forma statements for asset growth, capital
adequacy, and earnings;

 

6)

 

Formulation of a mission statement and the development of a strategy to carry
out that mission.

(b) The Bank shall submit an acceptable written strategic plan to the Regional
Director and the Commissioner. The Bank shall approve the plan, which approval
shall be recorded in the minutes of a Board meeting of the Bank. Thereafter, the
Bank shall implement and follow the strategic plan.

(c) Within 30 days after the end of each calendar quarter following the
effective date of this Agreement, the Bank’s Board shall evaluate the Bank’s
performance in relation to the strategic plan required by this paragraph and
record the results of the evaluation, and any actions taken by the Bank, in the
minutes of the Bank’s Board meeting at which such evaluation is undertaken.

(d) The strategic plan required by this Agreement shall be revised and submitted
to the Regional Director and Commissioner 30 days after the end of each calendar
year for which this Agreement is in effect. The Bank shall approve the revised
plan, which approval shall be recorded in the minutes of a Board meeting of the
Bank. Thereafter, the Bank shall implement the revised plan.

17



--------------------------------------------------------------------------------

LOGO [g290346105_18.jpg]

 

Correction of Violations and Contraventions of Policy

 

15.

 

(a) Within 60 days after the effective date of this Agreement, the Bank shall
eliminate and/or correct all violations of law and regulation noted in the
Report of Examination as of October 18, 2010.

(b) Within 60 days after the effective date of this Agreement, the Bank shall
implement procedures to ensure future compliance with all applicable laws and
regulations.

(c) Within 60 days after the effective date of this Agreement, the Bank shall
address any contraventions of policy noted in the Report of Examination as of
October 18,2010.

Shareholder Notification

16. After the effective date of this Agreement, the Bank shall send a copy of
the Agreement, or otherwise furnish a description of this Agreement, to its
shareholders (1) in conjunction with the Bank’s next shareholder communication,
and also (2) in conjunction with its notice or proxy statement preceding the
Bank’s next shareholder meeting. The description shall fully describe the
Agreement in all material aspects. The description and any accompanying
communication, statement, or notice shall be sent to the FDIC Accounting and
Securities Disclosure Section, Washington, D.C. 20429 and the Department’s Bank
Division, 414 Union Street, Suite 1000, Nashville, TN 37219 for review at least
20 days prior to dissemination to shareholders. Any changes requested by the
FDIC or the Department shall be made prior to dissemination of the description,
communication, notice, or statement.

18



--------------------------------------------------------------------------------

LOGO [g290346105_19.jpg]

 

Compliance Committee- Non-Employee Directors Required

17. Within 10 days of the effective date of this Agreement, the Bank’s Board
shall establish a subcommittee comprised of the Board of the Bank charged with
the responsibility of ensuring that the Bank complies with the provisions of
this Agreement. At least a majority of the members of such subcommittee shall be
directors not employed in any capacity by the Bank other than as a director. The
subcommittee shall report monthly to the entire Board of the Bank, and a copy of
the report and any discussions relating to the report or the Agreement shall be
included in the minutes of the Bank’s Board meetings. Nothing contained herein
shall diminish the responsibility or liability of the entire Board of the Bank
to ensure compliance with the provisions of this Agreement.

Progress Reports

 

18.

 

Within 30 days after the end of each calendar quarter following the effective
date of this Agreement, the Bank shall furnish written progress reports signed
by each member of the Bank’s Board to the Regional Director and the Commissioner
detailing the form and manner of any actions taken to secure compliance with
this Agreement and the results thereof. Such reports may be discontinued when
the corrections required by the Agreement have been accomplished and the
Regional Director and Commissioner have released the Bank, in writing, from
making further reports.

19



--------------------------------------------------------------------------------

LOGO [g290346105_20.jpg]

 

New Business Line

 

19.

 

From the effective date of this Agreement, the Bank shall not enter into any new
line of business without the prior written consent of the Commissioner.

Miscellaneous

 

20.

 

Notwithstanding any provision of this Agreement, the Department may grant
written extensions of time to the Bank to comply with any provision of this
Agreement.

 

21.

 

The provisions of this Agreement shall be binding upon the Bank, its
institution- affiliated parties, and any successors and assigns thereof.

 

22.

 

Each provision of this Agreement shall remain effective and enforceable until
such time as any provision has been stayed, modified, terminated, suspended or
set aside in writing by the Commissioner.

 

23.

 

The provisions of this Agreement shall not bar, estop or otherwise prevent the
Department, or any other state or federal agency from taking any other action
affecting the Bank, or any of the Bank’s current or former
institution-affiliated parties and its successors and assigns.

20



--------------------------------------------------------------------------------

LOGO [g290346105_21.jpg]

 

 

24.

 

The Bank understands that by entering into this Agreement, it is waiving its
rights, under Tennessee Code Annotated section 45-1-107(c), to a formal notice
detailing allegations of the unsafe and unsound banking practices giving rise to
this Agreement and to a hearing on these allegations.

 

25.

 

The Bank understands and agrees that this Agreement shall be enforceable by the
Commissioner pursuant to Tennessee Code Annotated sections 45-1-107 and 45-
1-108.

This AGREEMENT shall become effective immediately. Executed and issued this 22nd
day of June , 2011.

Greg Gonzales, Commissioner Citizens Bank of East Tennessee, Rogersville,
Tennessee

George L. Brooks

Scott F. Collins

Leon Gladson

Carlin Greene

 

William E. Phillips Chairman of the Board

Douglas E. Rehm President and CEO

 

Gary E. Varnell

Ben Lindle